                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Gail C Steiner & Julie L Steiner                                 CASE NO. 19-44741-MAR
                                                                 JUDGE MARK A RANDON
Debtors                                  /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


       1. Where debtors' proposed Plan payments are significantly greater than debtors'
            best effort as indicated on Amended Schedule J, Trustee questions the feasibility of
            the Chapter 13 Plan pursuant to 11 U.S.C. §1325(a)(6).

       2. Trustee requires an update at confirmation as to the status of debtors' employment
            and further requests verification of the unemployment and stimulus benefits
            received.




                                                                          Page 1 of 3
          19-44741-mar   Doc 52    Filed 06/02/20   Entered 06/02/20 10:08:12   Page 1 of 3
         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtors' Chapter 13 Plan.


Dated: June 02, 2020                      OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                          KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                          /s/ MARGARET CONTI SCHMIDT
                                          Krispen S. Carroll (P49817)
                                          Margaret Conti Schmidt (P42945)
                                          719 Griswold Street, Ste 1100
                                          Detroit, MI 48226
                                          (313) 962-5035
                                          notice@det13ksc.com




                                                                       Page 2 of 3
       19-44741-mar    Doc 52   Filed 06/02/20   Entered 06/02/20 10:08:12   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Gail C Steiner & Julie L Steiner                                   CASE NO. 19-44741-MAR
                                                                   JUDGE MARK A RANDON
Debtors                                    /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             JEFFREY G BENNETT
             878 S GROVE ST
             STE UPPER LEFT
             YPSILANTI, MI 48198

 June 02, 2020                                 /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
          19-44741-mar    Doc 52    Filed 06/02/20   Entered 06/02/20 10:08:12   Page 3 of 3
